CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of the
Effective Date (as defined hereinbelow) by and among LightPath Technologies,
Inc., a Delaware corporation (the “Company”), and the undersigned holder(s)
(each, a “Holder” and, collectively, the “Holders”) of the Company’s 8% Senior
Secured Convertible Debentures Due August 1, 2013 (each a “Debenture”, and
collectively, the “Debentures”).

 

WHEREAS, each Holder desires to convert one hundred percent (100%) of the
outstanding principal amount of such Holder’s Debenture, as set forth on such
Holder’s Notice of Conversion delivered in connection herewith, into shares of
Common Stock in accordance with the terms and procedures set forth in the
Debentures (the “Conversion”).

 

WHEREAS, in addition to the shares of Common Stock issued pursuant to the terms
of each Debenture upon the Conversion, the Company desires to issue to each
Holder an additional number of shares of Common Stock determined in accordance
with the terms and conditions set forth herein (the “Incentive Shares”).

 

WHEREAS, the parties hereto desire to authorize and consent to the Conversion
and the issuance of the Incentive Shares (collectively, the “Transactions”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals. The above recitals, definitions, preamble and provisions are hereby
made a part of this Agreement.

 

2. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the applicable Debenture.

 

3. Waiver of Restriction on Conversion. The parties acknowledge that the
Beneficial Ownership Limitation in Section 4(c) of the Debenture held by Berg &
Berg Enterprises, LLC (collectively with its affiliates, “BBE”) would prohibit
the consummation of the Conversion by such Holder. In order to permit the
Conversion by BBE, the undersigned hereby consent to the Conversion by BBE and
waive the requirements and restrictions contained in Section 4(c) of BBE’s
Debenture such that the Conversion shall be permitted notwithstanding Section
4(c) of such Debenture, provided that in no event shall the beneficial ownership
of BBE exceed 19.9% of the number of shares of Common Stock outstanding
immediately after giving effect to the shares of Common Stock issued in the
Transactions.

 

4. Waiver of Pro-Rata Payment of Optional Redemption in Cash. The Optional
Redemption provision contained in Section 6(a) and (b) in each of the Debentures
provides that the Company’s determination to pay an Optional Redemption in cash
shall be applied ratably to all of the Holders of the then outstanding
Debentures based on their (or their predecessor’s) initial purchases of
Debentures pursuant to the Purchase Agreement. The parties acknowledge that in
lieu of entering into the Transactions, some holders may elect to not
participate in the Transactions and instead permit the Company to pay an
Optional Redemption in cash, redeeming all of such holder’s then outstanding
principal amount due on such Debenture. The parties further acknowledge that in
the event that the Transactions would result in BBE beneficially owning more
than 19.9% of the number of shares of Common Stock outstanding immediately after
giving effect to the shares of Common Stock issued in the Transactions, BBE
shall only be permitted to convert a portion of its Debenture into shares of
Common Stock as to ensure compliance with Section 3 hereof and the Company, at
its election, shall be permitted to pay in cash the outstanding principal amount
due on BBE’s Debenture after such partial Conversion. The undersigned Holders
hereby consent to the foregoing and waive the requirements contained in Section
6(a) and (b) of each Debenture requiring pro rata application to all Holders of
any such payment in cash.

 



 

 

 

5. Conversion. Contemporaneously with the execution of this Agreement, the
Holders shall deliver to the Company a Notice of Conversion substantially in the
form attached hereto as Exhibit A, indicating the Holder’s desire to convert
his, her or its Debenture in accordance with Section 4 of each Debenture.

 

6. Issuance of Incentive Shares. In connection with the Conversion, the Company
shall issue to each Holder Incentive Shares, the number of which shall be
determined for each Holder as follows: the difference between (i) the number of
shares of Common Stock issued pursuant to the terms of each such Holder’s
Debenture and (ii) the number of shares of Common Stock that would be issuable
if the conversion price set forth in each such Holder’s Debenture was equal to
the closing bid price per share of Common Stock as reported on the Nasdaq
Capital Market in the normal trading session immediately preceding the time at
which the Conversion is effected. The Incentive Shares shall not be registered
under the Securities Act of 1933, as amended (the “Act”), or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (a) subsequently registered thereunder, (b) such Holder shall have
delivered to the Company (if requested by the Company) an opinion of counsel to
such Holder, in a form reasonably acceptable to the Company, to the effect that
such Incentive Shares to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, or (c) such
Holder provides the Company with reasonable assurance that such Incentive Shares
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Act (or a successor rule thereto).

 

7. Date of Transactions. The Transactions will be effected on the date this
Agreement is executed by the Company (the “Effective Date”).

 

8. Counterparts. This Agreement may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of executed
counterparts of this Agreement electronically (by email or telecopy) shall be
effective as an original and shall constitute a representation that an original
will be delivered.

 

9. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

THE COMPANY:

 

  LIGHTPATH TECHNOLOGIES, INC.           By:   /s/ J. James Gaynor   Name: J.
James Gaynor   Its: Chief Executive Officer   Date of Execution: March 25, 2013

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER:

 

 

BERG & BERG ENTERPRISES, LLC             By: /s/ Carl E. Berg   Name: Carl E.
Berg   Its: Member  

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER: 

 

/s/ Louis Leeburg   Louis Leeburg  

  

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER: 

 

/s/ Robert Ripp   Robert Ripp  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER: 

 

/s/ Gary Silverman   Gary Silverman  

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER: 

 

/s/ J. James Gaynor   Joseph J. Gaynor Jr.  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

HOLDER: 

 

STEVEN R. J. CYNTHIA H. BRUECK REVOCABLE TRUST UTA DTD 3/14/1991             By:
/s/ Steven R. J. Brueck   Name: Steven R. J. Brueck   Its: Trustee  

 



 

 

 



Exhibit A

 

Notice of Conversion

 

The undersigned hereby elects to convert principal under the 8% Senior Secured
Convertible Debenture due August 1, 2013 of LightPath Technologies, Inc., a
Delaware corporation (the “Company”), into shares of common stock (the “Common
Stock”) of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

  Date to Effect Conversion:   Effective Date (as defined in the Conversion
Agreement)             Principal Amount of Debenture to be Converted:          
      Payment of Interest in Common Stock   ___ Yes ___No       If Yes, $_____
of Interest Accrued on Account of Conversion at issue.             Number of
shares of Common Stock to be issued:    

 

 

  HOLDER:             [IF AN INDIVIDUAL]                     Name:              
        [IF AN ENTITY OR TRUST]                             By:       Name:    
  Its:             Address for Delivery of Common Stock Certificates:          
                                Or DWAC Instructions:             Broker No:    
  Account No:              

 



 

